Citation Nr: 1747183	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an increased rating for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression, initially rated as 50 percent disabling prior to April 20, 2009, and as70 percent from April 20, 2009 to May 14, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 20, 2009.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2007, the RO denied entitlement to a TDIU.  The Veteran appealed.  

In July 2012, the RO implemented the Board's grant of service connection for PTSD and assigned a disability rating of 50 percent.  The Veteran appealed the initial rating.  

In July 2013, the RO granted a 70 percent rating for PTSD from April 20, 2009 and a 100 percent rating from May 15, 2013.  The RO also granted a TDIU from April 20, 2009 to May 15, 2013.  The Veteran continued his appeals.

The Board most recently remanded these issues in December 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran testified before a Veterans Law Judge (VLJ) in October 2012; a transcript of that hearing is of record.  However, the presiding VLJ has since retired from the Board.  In July 2017, the Board notified the Veteran and offered him the opportunity to appear for another hearing before a sitting VLJ.  In July 2017, the Veteran declined the offer.  Therefore, the claims are properly before the Board for adjudication. 

Jurisdiction of the appeal has since been transferred to the RO in Togus, Maine.


FINDINGS OF FACT

1. Prior to April 20, 2009, the Veteran's acquired psychiatric disability was not of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas.

2. From April 20, 2009 to May 14, 2013, the frequency, severity, and duration of the Veteran's acquired psychiatric disability symptoms did not cause total occupational and social impairment.

3. Prior to April 20, 2009, the Veteran did not meet the schedular criteria for consideration of a TDIU; referral for consideration of a TDIU on and extraschedular basis is not warranted because the evidence does not show that the Veteran's acquired psychiatric disability, without consideration of any other factors, rendered him unable to obtain and maintain substantially gainful employment during this period.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for an acquired psychiatric disability, to include PTSD, anxiety, and depression, initially rated as 50 percent disabling prior to April 20, 2009, and as70 percent from April 20, 2009 to May 14, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.21, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU prior to April 20, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Notably, VA made several attempts to obtain records from the Social Security Administration (SSA).  However, SSA indicated that the Veteran's records are not available.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

The RO assigned an initial 50 percent rating prior to April 20, 2009, a 70 percent rating from April 20, 2009 to May 14, 2013, and a 100 percent rating from May 15, 2013 for the Veteran's acquired psychiatric disability, to include PTSD, anxiety, and depression under 38 C.F.R. § 4.130, Diagnostic Code 9411.  He seeks increased ratings for the period prior to May 15, 2013.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-IV for the DSM-5.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board in April 2017, the revised version of 38 C.F.R. § 4.130 applies; however, any evaluation of the Veteran's PTSD prior to August 4, 2014, must consider the criteria established in the DSM-IV.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

As noted above, the Veteran has been assigned a total rating from May 15, 2013.  The issue in this case is whether the Veteran is entitled to an initial rating in excess of 50 percent prior to April 20, 2009 and to a rating in excess of 70 percent from April 20, 2009.  The Board finds that the currently assigned ratings adequately encompass the Veteran's disability picture for the periods in question.

Private treatment records dated in November and December 2002 indicate reports of feeling anxious, sleep trouble, crying episodes, and feeling depressed.  He was prescribed Zoloft in December 2002, which was eventually discontinued due to side effects.

Symptoms documented in VA treatment records dated in 2003 indicate worsening mental health symptoms; however, his worsening symptoms were due, in part, to his diagnosis of prostate cancer and residuals from a radical prostatectomy, which rendered the Veteran incontinent.  For example, in February 2003 the Veteran reported that he was having crying episodes, which had worsened since his diagnosis of prostate cancer.  He also indicated that he was anxious.  Socially, he had been married twice but did not have children.  He had no close friends and was not dating anyone.  He worked at a convenience store which he owned with his brothers.  He had worked there for 16 years.  The provider indicated that the Veteran described his mood as "ok" and he had a slightly dysphoric affect.  No other symptoms were indicated.  A GAF score of 55 was assigned.  

In November 2003, the Veteran reported that his mood had been affected by his radical prostatectomy and residuals, including urinary incontinence.  He quit working at the convenience store and stopped working as a head official for a local park due to residuals from surgery.  His depressive symptoms included fair sleep, poor interest level at times, guilt over not being able to help his brothers at the store, poor energy level at times, and fair appetite with weight loss.  He sometimes had feelings of hopelessness and helplessness.  He had a strong family support network to rely on.  The diagnosis was depressive disorder, moderate, secondary to prostate cancer.  A GAF score of 60 was assigned.

In January 2004, the Veteran reported increased anxiety symptoms, depressive symptoms, poor sleep, poor energy level, and feelings of guilt due to his inability to help out with the store.  He said he felt more depressed and anxious due to recent dreams he had been having about physical and verbal abuse he suffered during service.  The provider diagnosed depressive disorder, moderate, secondary to prostate cancer, and anxiety disorder, not otherwise specified (NOS).  A GAF score of 60 was assigned.  Records dated throughout 2004 show similar symptoms, including nightmares and startle response, as well as similar GAF scores.  See also VA outpatient records, March 2004, June 2004, August 2004, October 2004, January 2005, and May 2005.

A witness statement from B.T. was received in December 2004.  B.T. described a time when the Veteran started to break down while they were discussing the war in Vietnam.

In July 2005, the Veteran reported that he enjoyed working in his yard and exercised to feel better.  He continued to have flashbacks and memories of his in-service abuse.  He became tearful when describing the abuse during service. 

In April 2006, the Veteran continued to have diagnoses of depression in partial remission, and PTSD symptoms.  He became tearful when talking about his traumatic experiences.  His mood was depressed and his affect was constricted.  The examiner noted that the Veteran recently had surgery on his bladder and that he was still incontinent.  The provider indicated a GAF score of 45.

An August 2006 witness statement from the Veteran's brother, G.W.P., indicates that he, the Veteran, and their brother bought a convenience store in 1987.  He had observed the Veteran's mood swings while working with him and said the Veteran's personal life was unstable.  He stated that the Veteran went through his second divorce while working at the store.  In a July 2008 statement, he indicated that the Veteran's mood swings also strained their relationship.

In his November 2006 application for a TDIU, the Veteran stated that he became unable to work in April 2004 due to PTSD, neck and spine disorders, and incontinence.  He stated that he had to wear a diaper as he did not have control of his bladder.

In a May 2007 statement, the Veteran reported that he jointly owned a convenience store with his brothers for 17 years and that they sold the business in April 2004.  He was no longer able to work or deal with the public due to his severe PTSD, depression, and other health issues, including constant incontinence.

VA treatment records from May 2007 indicate that the Veteran was agitated and depressed.  He cried several times while discussing his claim for benefits.

The Veteran submitted a psychiatric evaluation from N.R.D., M.D., dated June 2007.  During the evaluation, the Veteran said he had mood swings, difficulty relating to people, and preferred to be alone.  He felt irritable and angry, and he cried easily.  He had difficulty falling asleep.  His sleep was restless due to nightmares about his in-service trauma.  His daily activities included working in the yard, cooking, cleaning, and shopping for necessities.  He watched little television.  During the interview he was distant and tearful.  His affect and mood were depressed and he cried throughout the interview.  He presented with a "poverty of thoughts" and had difficulty relating.  His speech revealed frustration and his concentration was impaired.

In an August 2007 statement, the Veteran indicated that his earnings had decreased in 2003 and 2004 because of his illness and inability to deal with the public effectively.  He stated that he was dealing with severe PTSD, neurotic depression, and urinary incontinence.  During this period, he hid in the office and behind the sales counter to avoid dealing with certain customers. 

An April 2008 VA treatment record indicates that the Veteran was crying and having a panic attack.  The provider stated that it took some time for the Veteran to calm down and control his breathing.  The Veteran indicated that he was suffering stress and was anxious about being late to his appointment.

In March 2009, the Veteran reported stress and anxiety.  He indicated his desire to have a social life but said he had trouble being in social situations.

During his April 2009 VA examination, the Veteran indicated that he finished his four year degree and worked with his brothers at their convenience store.  He reported that towards the end of his time working in 2004, it became increasingly difficult for him to manage work due to mental health and physical difficulties.  He would sometimes be embarrassed about his urinary condition and wanted to avoid all people.  He became more withdrawn.  He reported that his first marriage lasted 7 years.  His second marriage lasted 9 years and eventually dissolved due to his mood swings, severe depression, and isolation.  He indicated that he would not want to talk to her for lengthy periods of time.  His moods caused problems with his relationships with his brothers.  He had 12 siblings and they generally got along well.  He saw them as a source of support.  He denied having any social relationships.  Prior to his prostate surgery he was involved with community service activities.  He stopped participating afterwards.  He denied having any hobbies or interests.  He watched television, slept, or did yard work.

The examiner observed that the Veteran was tearful at the beginning of the examination, even before he started talking.  He was sobbing at points.  His mood was dysphoric and highly anxious with an underlying anger and irritability.  The Veteran described having panic attacks and said they could start with no trigger and occurred about once per week.  He endorsed significant feelings of depressed, sad, or unhappy mood.  He was self-critical and cried all the time.  He was withdrawn from others and was chronically anxious and tense.  His impulse control was adequate, without any severe anger outbursts.  He slept about 8 hours per night and slept excessively throughout the day, usually on overcast, rainy, or snowy days.  The examiner stated that the Veteran had severe impairment in social or leisure pursuits and described hypervigilance.  The Veteran indicated that his concentration was so poor that he no longer read books because he could not focus.  The examiner assigned a GAF score of 49 and stated that the Veteran had become extremely isolated and withdrawn with severe depression, anxiety, and panic attacks.

In March 2010, the Veteran sought treatment for extreme emotional distress.  He indicated that he became depressed over the winter and developed paranoia.  He was actively suicidal and believed that his medication contributed to increased suicidal ideation.  He was in great distress and tearful the entire session.  Regarding paranoia, he believed federal agents were going to come to his home and arrest him.  He also stated that in his state of severe depression, he withdrew his claims from VA.

In April 2010, the Veteran reported that he stopped taking his medication because of the side effects.  He noted that he abruptly withdrew his claims for benefits from VA during a depressed and irrational state.  He indicated that he was not able to make rational decisions.  He stated that while he thought of suicide, he felt more in control and would not be a threat to himself or anyone else.  The provider noted that he was very anxious, tremulous, and stuttering at times.  The provider stated that when the Veteran's mental status is fragile, he might make irrational decisions without thinking them through.

In September 2012, Dr. N.R.D. evaluated the Veteran again.  The Veteran reported that several days before his appointment he woke from sleep feeling startled, started having suicidal thoughts, and had to call a suicide hotline.  He felt depressed and cried easily.  He felt angry because he was unable to lead a normal life.  He could not tolerate crowds or loud noises and kept to himself.  He had difficulty dealing with stress and concentrating.  During the day, he would lie around or do household chores.  He watched very little television.  His affect and mood were depressed and angry.  He presented with difficulty relating and his speech revealed frustration.  His concentration was impaired.  Dr. N.R.D. assigned a GAF score of 40 and stated that the Veteran was unable to work and was not a good candidate for rehabilitation.

The Veteran testified before the Board in October 2012.  In addition to symptoms noted in medical records, he also reported that he slept with a pistol.  He indicated that he would not harm himself or anyone else and that the gun was for safety.  He reported continued depression and panic attacks.  He had difficulty going to the store because he wanted to avoid interaction with others.  He noted that when he was working at the convenience store, he had to return to work immediately after his prostate surgery.  He began to hide from his customers.  He said he would start to cry in front of customers.  He testified that he could no longer deal with the stress from dealing with the public or people and could not go back and run a store.  He had nightmares about his work.  During his testimony, the Veteran became irate and started screaming and crying.

The Board has reviewed all of the evidence but finds that prior to April 20, 2009, the frequency, severity, and duration of the Veteran's acquired psychiatric disability symptoms did not cause occupational and social impairment with deficiencies in most areas.  At most, the records show symptoms of anxiety and depression related in part to his incontinence.  While the Veteran's mood fluctuated during this period and included frequent crying spells, he did not exhibit any of the symptoms listed under the criteria for a 70 percent rating or symptoms of equivalent frequency, severity, and duration that would cause occupational and social impairment with deficiencies in most areas.  The Board has considered the Veteran's report of difficulty in adapting to stressful circumstances; however, prior to April 20, 2009, the evidence indicates that the primary reason for his difficulty in adapting to work or worklike settings was incontinence resulting from his radical prostatectomy.  He also noted that the incontinence, in combination with his mental health symptoms, caused him to retreat from the public.  

The Board has considered the GAF scores assigned for this period, which ranged from 45 to 60, indicating moderate to serious symptoms.  When considered within the context of the written reports, the Board cannot find that the GAF scores support a higher rating.  The scores ranged primarily from the 50s to 60, which as noted above, do not indicate occupational and social impairment with deficiencies in most areas.  

Based on the foregoing, the Board cannot find that the frequency, severity, and duration of the Veteran's acquired psychiatric disability symptoms were of the severity to cause occupational and social impairment with deficiencies in most areas prior to April 20, 2009.  In turn, the Board also cannot find that the symptoms caused total occupational and social impairment.  Thus, an initial rating in excess of 50 percent is not warranted.

The Board also finds that a rating in excess of 70 percent is not warranted at any time during the period from April 20, 2009 to May 14, 2013 as the Veteran's acquired psychiatric disability symptoms did not cause total occupational and social impairment.  The evidence shows depression, anxiety, panic attacks, suicidal ideation, and continued crying spells.  He also had outbursts of anger and sobbing, which are documented in the hearing transcript, among other symptoms.  However, the evidence does not show gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Further, the evidence does not show symptoms of similar frequency, severity, and duration that caused total occupational and social impairment at any time during the period of April 20, 2009 to May 14, 2013.  The Board has considered the GAF scores assigned for this period, which are in the 40s, indicating serious symptoms.  However, when viewed in light of the evidence as a whole, the GAF scores do not support a finding of total occupational and social impairment for this period.  As such, the Board cannot find that the frequency, severity, and duration of the Veteran's symptoms caused total occupational and social impairment.  Thus, a rating in excess of 70 percent for the period from April 20, 2009 to May 14, 2013 is not warranted.

In summary, the Board finds that an initial rating in excess of 50 percent is not warranted because the frequency, severity, and duration of the Veteran's acquired psychiatric disability symptoms did not cause occupational and social impairment with deficiencies in most areas prior to April 20, 2009.  The evidence also does not support the assignment of a total rating and any time during the period of April 20, 2009 to May 14, 2013, as the frequency, severity, and duration of the Veteran's symptoms did not result in total occupational and social impairment.  The appeal is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id.   (citing 38 C.F.R. § 4.16 (a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.

In cases where the schedular requirements for TDIU consideration are not satisfied, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.  The Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  However, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has been awarded a TDIU from April 20, 2009 until May 15, 2013, at which time a total rating for acquired psychiatric disability was assigned.  The Veteran seeks a TDIU prior to April 20, 2009; however, the Board finds that a TDIU prior to this date is not warranted.

The Veteran is only service-connected for an acquired psychiatric disability, and prior to April 20, 2009 he had a 50 percent rating; thus, he did not meet the schedular criteria for consideration of a TDIU for this period.  Further, the Board finds that referral to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU is not warranted for this period.

The Board has considered all of the evidence, much of which is cited above, and finds that the Veteran was not unemployable solely due to his acquired psychiatric disability symptoms prior to April 20, 2009.  In November 2003, the Veteran initially stated that he stopped working due to incontinence from his prostate surgery.  On his initial claim form for a TDIU, he indicated that he could not work due to acquired psychiatric disability, neck and spine disabilities, and incontinence.

In a May 2007 statement, the Veteran reported that he was no longer able to work or deal with the public due to his severe PTSD, depression, and other health issues, including constant incontinence.  Similarly, in August 2007 the Veteran indicated that his earnings had decreased in 2003 and 2004 because of his illness and inability to deal with the public effectively.  He stated that he was dealing with severe PTSD, neurotic depression, and urinary incontinence.  

In a December 2016 statement, the Veteran stated that during his last 12 months of employment he worked about 30 hours per week and had lost about 30 days of work due to his disability.  He said his job performance dropped dramatically and his depression became overwhelming.  As a result, the store sales suffered.

In a January 2017 statement, the Veteran indicated that he was forced to sell his business after having a radical prostatectomy, which left him incontinent.  He signed up for SSA disability due to his depression, anxiety, incontinence, and degenerative discs in his back.

Based on the foregoing, the Board cannot find that the evidence supports a finding that the Veteran's acquired psychiatric disability symptoms alone, without consideration of his non-service-connected residuals of prostate cancer and other physical disabilities, rendered him unable to obtain and maintain substantially gainful employment prior to April 20, 2009.  The Veteran specifically stated that he was unable to work due not only to acquired psychiatric disability symptoms, but to his urinary incontinence and spine disorders.  Accordingly, referral for consideration of a TDIU on an extraschedular basis for the period prior to April 20, 2009 is not warranted.  The appeal is denied.



ORDER

Entitlement to an increased rating for an acquired psychiatric disability, to include PTSD, anxiety, and depression, initially rated as 50 percent disabling prior to April 20, 2009, and as70 percent from April 20, 2009 to May 14, 2013is denied.

Entitlement to a TDIU prior to April 20, 2009 is denied.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


